WENTWORTH, Judge.
Employer/carrier seek review of a workers’ compensation order by which a section 440.15(9)(a), Florida Statutes, compensation offset for social security benefits was disallowed. Claimant is receiving compensation for permanent total disability which employer/carrier is paying on a biweekly basis as allowed by section 440.20(2), Florida Statutes. The deputy determined that in accordance with Good Housekeeping Gas Co. v. Kitler, 492 So.2d 700 (Fla. 1st DCA 1986), such biweekly payment precludes the offset which is applicable to “weekly compensation benefits” as provided by section 440.15(9)(a). However, section 440.-15(l)(e), Florida Statutes, describes permanent total disability benefits as “weekly compensation” and the administrative convenience of paying these benefits on a biweekly basis as allowed by section 440.-20(2) does not destroy their statutory character as a weekly benefit. See State of Florida Division of Workers’ Compensation Administrative Trust Fund & Walt Disney World v. Hooks, 515 So.2d 294 (Fla. 1st DCA 1987). The section 440.15(9)(a) compensation offset for social security benefits is thus available even though compensation for permanent total disability is paid on a biweekly basis.
The order appealed is reversed.
NIMMONS and ZEHMER, JJ., concur.